NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      ERIC LEE HAYES, SR., Appellant.

                             No. 1 CA-CR 20-0141
                               FILED 4-8-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-002654-001
               The Honorable Peter A. Thompson, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                              STATE v. HAYES
                             Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1              Eric Lee Hayes filed a timely appeal in accordance with
Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969),
following his convictions for first-degree murder, a class 1 felony; two
counts of kidnapping, a class 2 felony; armed robbery, a class 2 felony;
attempt to commit armed robbery, a class 3 felony; and first-degree
burglary, a class 2 felony. Hayes’s counsel has searched the record and
found no arguable question of law that is not frivolous. See Anders, 386 U.S.
at 744; see also State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). Hayes filed
a supplemental brief in propria persona.

¶2             Our obligation is to review the entire record for reversible
error, Clark, 196 Ariz at 537, ¶ 30, viewing the evidence in the light most
favorable to sustaining the convictions and resolving all reasonable
inferences against Hayes. See State v. Guerra, 161 Ariz. 289, 293 (1989). After
reviewing the entire record, we find no error and reject the arguments
raised in Hayes’s supplemental brief. We affirm his convictions.

            FACTUAL AND PROCEDURAL BACKGROUND

¶3            In November 1993, C.G. and her four children lived with
A.W., who sold drugs out of his home. One night, two unmasked men rang
A.W.’s doorbell unannounced. When A.W. opened the door, one of the men
pointed a handgun at him and ordered him to lay on the ground. A.W.
complied and the men demanded A.W.’s drugs and money. While A.W.
responded that he did not have drugs, the men found A.W.’s wallet and
stole about $1,000.

¶4            One man, masked with pantyhose, grabbed C.G. by the hair
and placed her on the ground next to A.W. Then C.G. heard a knock at the
door. After the men opened the door, C.G. heard a gunshot, shouting, and
fire truck sirens. Emergency personnel arrived and began treating a
gunshot victim, who eventually died. Police found a nylon mask in the




                                        2
                              STATE v. HAYES
                             Decision of the Court

street in front of A.W.’s house, but the inquiry into these crimes remained
a cold case for over two decades.

¶5            In November 2015, a police detective reopened the
investigation and submitted the nylon mask for forensic testing. A forensic
lab found the nylon mask contained major and minor DNA profiles for at
least two individuals. The major profile matched Hayes’s DNA. At trial, the
jury found Hayes guilty as charged. The superior court sentenced Hayes to
life in prison for first-degree murder and presumptive and concurrent
sentences for the remaining convictions.

                                 DISCUSSION

¶6             The record reveals sufficient evidence upon which the jury
could determine, beyond a reasonable doubt, that Hayes is guilty of the
charged offenses. The record further reflects that all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
that Hayes was represented by counsel at all stages of the proceedings, and
that he was present at all critical stages. See State v. Conner, 163 Ariz. 97, 104
(1990) (right to counsel); see also State v. Bohn, 116 Ariz. 500, 503 (1977) (right
to be present at critical stages). At sentencing, Hayes had the opportunity
to speak on his behalf, the superior court stated on the record the factors it
considered, see Ariz. R. Crim. P. 26.9, 26.10, and the court imposed sentences
within the statutory limits. See A.R.S. §§ 13-704, -1105(D).

¶7            Hayes filed a supplemental brief raising multiple issues. He
claims the prosecutor made a false statement in court during jury selection.
A potential juror informed the court of his acquaintance with a detective in
the cold-case unit that investigated Hayes. The prosecutor responded that
this detective did not work on Hayes’s case. Hayes claims the prosecutor’s
statement was false because the detective signed a criminal subpoena in
Hayes’s case a year before trial. But the statement by the prosecutor did not
prejudice Hayes. Even if the detective worked on the case, the potential
juror acquainted with the detective did not participate as a juror at trial.

¶8            Hayes alleges prosecutorial misconduct through the
misrepresentation of facts, use of tainted evidence, and improper
speculation. But he points to no evidence in the record that substantiates
these allegations and we find none.

¶9            Hayes contends the State presented insufficient evidence to
support his convictions because the DNA evidence raised only the
possibility of his contact with the nylon mask. Hayes’s argument is
unpersuasive. The jury could reasonably infer from Hayes’s contact with


                                        3
                            STATE v. HAYES
                           Decision of the Court

the mask that he was at the scene of the crime where the detectives found
the mask.

¶10          Finally, Hayes claims he suffered violations of his due process
and confrontation clause rights. The record does not support his conclusory
allegations.

                              CONCLUSION

¶11           We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm Hayes’s convictions and resulting
sentences. See Leon, 104 Ariz. at 300–01.

¶12           Defense counsel’s obligations pertaining to Hayes’s
representation in this appeal have ended. Counsel must only inform Hayes
of the outcome of this appeal and his future options, unless, upon review,
counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Hayes has thirty days from the date of this decision to
proceed, if he desires, with a pro per motion for reconsideration or petition
for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4